Citation Nr: 0406140	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  99-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for stress and a 
nervous disorder.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for anisometropia 
amblyopia of the right eye.

4.  Entitlement to service connection for defective vision of 
the left eye.

5.  Entitlement to nonservice-connected pension and extra-
schedular pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2) (2003). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Wichita, Kansas, which denied the benefits sought on appeal.

In the veteran's January 1999 VA Form 9 he requested a local 
hearing before the Board.  In a subsequent statement received 
in February 1999, the veteran changed his request a local 
hearing before the RO.  The RO hearing was scheduled for May 
1999.  The veteran failed to appear for the scheduled 
hearing.  Notice to the veteran was mailed in April 1999.  It 
was not returned as undeliverable and the regularity of the 
mail is presumed.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  The veteran without good cause shown failed to report for 
VA general medical and visual examinations in September 1997, 
and a general medical examination in April 2003, which were 
scheduled to ascertain whether he had any of the claimed 
disabilities due to his service, whether preexisting right 
visual loss had worsened in service, the nature and extent of 
severity of visual loss and any psychiatric disorders, and 
whether he had a lifetime disability or disabilities which 
would prevent an average person from following a 
substantially gainful occupation.




2.  The competent and probative evidence of record does not 
establish that either stress or a nervous disorder are linked 
to service on any basis. 

3.  The competent and probative evidence of record 
establishes that the veteran does not have a hearing loss in 
either ear, muchless one linked to service on any basis.

4.  The competent and probative evidence of record does not 
establish that pre-existing anisometropia amblyopia of the 
right eye was chronically worsened by service.

5.  The probative and competent evidence of record does not 
establish that the veteran has defective vision of the left 
eye, muchless any linked to service on any basis. 

6.  The veteran does not have a lifetime disability which 
would render it impossible for an average person to follow a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  A stress and nervous disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 
(2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2003).

3.  Preexisting anisometropia amblyopia of the right eye was 
not aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.655 (2003).



4.  Defective vision of the left eye was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.655 (2003).

5.  The requirements for a nonservice-connected pension and 
extra-schedular pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2) have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 3.655, 4.15-4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.  The VCAA applies 
to this case even though the veteran's claim was filed in 
June 1997, prior to the effective date for the new 
legislation.  See VAOGCPREC 7-03.  There has been compliance 
with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA evidence identified by the appellant.  In 
January 2003, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information in 
connection with his claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would obtain.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claim and to complete 
releases for each such provider.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

At this juncture, the Board would note that VA examinations 
were scheduled for the veteran in September 1997 and April 
2001.  The veteran failed to appear at the variously 
scheduled examinations in September and April.  "Individuals 
for whom an examination has been scheduled are required to 
report for the examination." 
38 C.F.R. § 3.326(a).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the duty to assist is by no means a one-way 
street, and a veteran's obligation to provide certain facts, 
in this case by submission to VA examinations, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this regard, neither the veteran 
nor his representative have offered an explanation as to why 
the veteran failed to report for examinations needed to 
adequately consider the claims on appeal.

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  

The Board notes that a recent decision by the CAVC held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).   

In the instant case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.  


General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease. 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. 
§ 3.306(b).

When a claimant fails to report, without good cause, for a 
necessary VA medical examination, his claim may be decided on 
the basis of the evidence of record, or summarily denied, 
depending on the nature of the claim.  38 C.F.R. § 3.655.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause fails to report for such 
examination, action shall be taken.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
basis of the evidence of record.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
Examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously denied, or a claim for increase, the claim shall 
be denied.  38 C.F.R. § 3.655.


I.  Service Connection

The Board has reviewed the evidence of record, which 
includes, but is not limited to: the veteran's service 
medical and personnel records; his contentions; and September 
1997 reports of VA examination.  


A.  Stress and a Nervous Disorder

Based on a review of the evidence delineated above, the Board 
finds that service connection for stress and a nervous 
disorder is not warranted.  In this regard, the veteran's 
service medical records are negative for a stress or nervous 
disorder.  Upon separation examination in March 1971, the 
veteran's psychiatric examination was normal.

In September 1997, the veteran was afforded a VA mental 
disorders examination.  
He reported losing his temper easily and depression.  
Objectively, the veteran presented as fluent.  He did not 
appear seriously depressed.  


The veteran did not have suicidal or homicidal ideations.  
There was no severe cognitive distortion such as delusions or 
hallucinations.  No thought disorders were present.  The 
veteran was diagnosed with adjustment disorder with mixed 
emotional features.  The examiner did not relate the 
aforementioned diagnosis to the veteran's period of active 
service.

An award of service connection requires that the veteran have 
a disability as a result of a disease or injury incurred 
during service.  See 38 U.S.C.A. §§ 1110.  In the instant 
appeal, while the veteran was found to be suffering from 
adjustment disorder, there is no medical evidence of any in-
service stress or nervous disorder.  Pond, supra.  Further, 
there is simply no medical evidence of a nexus between the 
current disability and the veteran's period of service. Id. 

Though the veteran contends that he has a stress and nervous 
disorder as a result of his active duty service, he is not 
competent to offer medical opinions. Espiritu, supra.  
Therefore, the Board finds that the veteran is not entitled 
to service connection for stress and a nervous disorder.  

Additionally, it is well to note that the veteran did not 
report for additional examination which may have helped 
resolve the issue of whether any psychiatric disorder present 
may be linked to service on any basis.  In such a situation, 
the Board must proceed on the basis of the evidence of 
record.

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue. 
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


B.  Bilateral Hearing Loss

The Board finds that service connection for bilateral hearing 
loss is not warranted.  In this regard, the veteran's service 
medical records are devoid of any complaints or diagnoses of 
bilateral hearing loss.  Upon the veteran's entrance 
examination in March 1969, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
10
LEFT
5
0
0
N/A
5

His separation examination dated in March 1971, indicates 
that physical evaluation of the veteran's ears was normal.

The veteran was afforded a VA examination in September 1997.   
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
20
20
25
15
15

The veteran's right ear average was 27 and left ear average 
was 18.  Speech recognition scores were 96 percent in the 
right ear and 98 percent in the left ear.  He was diagnosed 
as having normal hearing levels bilaterally.

In order to establish entitlement to service connection, 
there must be evidence of a current disability. Pond, supra.  
Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Based on the evidence of record, the veteran does not have a 
current bilateral hearing disability, and "[i]n the absence 
of proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though 
the veteran contends that he has bilateral hearing loss as a 
result of his active duty service, he is not competent to 
offer medical opinions. Espiritu, supra.  

Therefore, the Board finds that the veteran is not entitled 
to service connection for bilateral hearing loss.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, supra. 


C.  Anisometropia Amblyopia of the Right Eye

The Board finds that service connection for anisometropia 
amblyopia of the right eye is not warranted.  In this regard, 
the veteran's service medical records show his eyesight upon 
his March 1969 entrance examination was recorded as 20/200 in 
the right eye, corrected to 20/70.  The examiner noted that 
the veteran had defective vision.  A separate optometry 
evaluation dated in April 1969, diagnosed the veteran with 
anisometropia amblyopia of the right eye.  There were no 
other notations with regard vision in his right eye during 
his period of active duty service.  Upon discharge 
examination in March 1971, the veteran's vision was recorded 
as 20/20.

The veteran failed to report for a VA visual examination in 
September 1997.  He further failed to report for a VA general 
medical examination in April 2003.
As noted previously, when a claimant fails to report, without 
good cause, for a necessary VA medical examination, his claim 
may be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 
38 C.F.R. § 3.655; See Wood, supra. 

In order for the veteran to be entitled to service 
connection, there must be evidence of aggravation of his pre-
existing anisometropia amblyopia of the right eye by active 
military service.  The veteran's March 1971 separation 
examination evaluation clearly indicates there was not an 
increase in disability during such service, but in fact there 
was a decrease in disability.  38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. 
§ 3.306(b).

Therefore, the Board finds that the veteran is not entitled 
to service connection for anisometropia amblyopia of the 
right eye.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue. 38 C.F.R. § 3.102.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert, supra. 


D.  Defective Vision of the Left Eye

The Board finds that service connection for defective vision 
of the left eye is not warranted.  In this regard, the 
veteran's service medical records show the veteran's eyesight 
upon his March 1969 entrance examination was recorded as 
20/20 in the left eye.  A separate optometry evaluation dated 
in April 1969, also found the veteran's left eye vision to be 
20/20.  There were no other notations with regard to vision 
in his left eye during his period of active duty service.  
Upon discharge examination in March 1971, vision was recorded 
as 20/20 in his left eye.

The veteran failed to report for VA visual examination in 
September 1997.  He further failed to report for a VA general 
medical examination in April 2003.
Thus, his claim is being decided on the basis of the evidence 
of record.  38 C.F.R. 
§ 3.655; See Wood, supra.


Based on the evidence of record, the veteran does not have 
any current defective vision of the left eye, and "[i]n the 
absence of proof of present disability there can be no valid 
claim."  Brammer, supra.   Though the veteran contends that 
he has defective vision in his left eye as a result of his 
active duty service, he is not competent to offer medical 
opinions. Espiritu, supra.  

Therefore, the Board finds that the veteran is not entitled 
to service connection for defective vision of the left eye.  
In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue. 
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, supra. 


II.  Pension, Schedular & Extra-schedular)

General Criteria

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected and/or 
service-connected disabilities not the result of his own 
willful misconduct. 38 U.S.C.A. § 1521(a).

More specifically, it is necessary for the evidence to show 
that the appellant is permanently and totally disabled due to 
non-service connected disability not the result of willful 
misconduct, such as to prevent the "average person" from 
engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
schedular criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantial gainful employment commensurate with his level of 
education and occupational background. 
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 
and Part 4.

Absent a combined schedular 100 percent evaluation, the 
schedular criteria for non-service-connected disability 
pension are met when the veteran is unable to secure and 
follow substantially gainful employment because of disability 
and has one disability ratable at 60 percent or more, and, if 
there are two or more disabilities, has one which is ratable 
at 40 percent or more, and additional disability sufficient 
to bring the combined rating evaluation to 70 percent or 
more. 38 C.F.R. §§ 4.16, 4.17. A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes. Id.

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors. 38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

Extra-schedular pension may be awarded where the evidence of 
record establishes that an applicant for pension who is 
basically eligible, fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his disability, age, 
occupational background, and other related factors. 38 C.F.R. 
§ 3.321(b)


Factual Background

The veteran filed VA Form 21-526, Veteran's Application for 
Compensation or Pension, in June 1997.  He indicated that he 
was not employed.  He did not report the date he last worked.  
He noted that he had completed high school.  He indicated 
that he had worked for one employer for 30 plus months.  He 
reported no income.  In a separate statement also received in 
June 1997, He indicated that his mother had been supporting 
him for the last few years.

Upon VA mental disorders examination in September 1997, the 
veteran informed the examiner that he had serious financial 
problems and that no one would hire him due to his age and 
physical problems, which included diminished hearing and 
sight.  The veteran was diagnosed with adjustment disorder 
with mixed emotional features.  The examiner found that he 
was capable of managing his own funds.  

In a February 1998 rating decision, the veteran's nonservice 
connected adjustment disorder was assigned a 10 percent 
evaluation.  He has also been assigned noncompensable 
evaluations for bilateral hearing loss, anisometropia 
amblyopia of the right eye and defective vision in the left 
eye for pension purposes.  As the Board noted earlier, 
defective left eye vision and bilateral hearing loss are not 
shown by the evidence of record.  The veteran has failed to 
report for a special ophthalmological examination and general 
medical examination.  Such additional testing would have 
aided in determining whether the veteran meets the criteria 
for pension benefits, either schedularly or extraschedularly.


Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a nonservice-connected pension, either 
schedularly or extraschedularly.  The Board finds that he 
fails to meet the criterion of having disabilities that 
prevent him from securing and following substantial gainful 
employment commensurate with his level of education and 
occupational background. Id. 

The Board has also considered, and rejected, the possibility 
of an extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is only approximately 55 years old and 
has a high school diploma.  He has not indicated he is 
currently a recipient of disability benefits from the Social 
Security Administration.  Upon VA examination in 1997, the 
veteran was found to be capable of managing his own funds.  
As the Board has noted earlier, the veteran has failed to 
report for examinations which would have materially assisted 
in determining whether he meets the criteria for pension 
benefits, either schedularly or extraschedularly.

Therefore, the Board finds that the veteran is not entitled 
to a nonservice-connected pension or extra-schedular pension 
under the provisions of 38 C.F.R. § 3.321(b)(2).
In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue. 
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, supra. 


ORDER

Entitlement to service connection for stress and a nervous 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for anisometropia amblyopia 
of the right eye is denied.

Entitlement to service connection for defective vision of the 
left eye is denied.

Entitlement to nonservice-connected pension and extra-
schedular pension under the provisions of 38 C.F.R. 
§ 3.321(b) is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



